Citation Nr: 0738498	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-28 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the August 2004 rating decision also 
denied the veteran's claims of service connection for hearing 
loss and tinnitus.  The veteran did not file a substantive 
appeal regarding either issue.  As such, those issues are not 
in appellate status and will not be further addressed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, a November 2004 VA 
treatment record confirms an Axis I diagnosis of PTSD for the 
veteran.

The Board notes that, on a citation commemorating the 
veteran's receipt of the Army Commendation Medal, it is 
acknowledged that the veteran obtained outstanding results 
during his service on August 12-13, 1968 with the 1097th 
Transportation Co., 9th Infantry Division "despite the 
adverse conditions incident to a combat environment."  
However, this medal was not issued with a V device and 
therefore cannot serve as proof that the veteran served in 
combat.  On a PTSD questionnaire submitted in October 2004, 
the veteran alleges to have been subjected to random 
firefights and mortar- and rocket-propelled grenade attacks 
while stationed in Vietnam.  His DD Form 214 confirms that he 
served in Vietnam, but it does not show that he was awarded 
any medals indicative of combat.  The veteran's military 
occupational specialty (MOS) in service was a water craft 
operator.  As there is no objective evidence showing his 
actual participation in combat, the Board cannot conclude 
that the veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

Service personnel records confirm that the veteran served 
with the 9th Infantry Division while in Vietnam.  On his 
October 2004 PTSD questionnaire, the veteran reported that 
his stressors took place between May 1968 and May 1969 and 
that they occurred in Dong Tam / Long An Ding Tuong in 
Vietnam.  According to the PTSD questionnaire, he served as 
an engineer with the 1097th Transport Company on a Landing 
Craft (Medium) (LCM V118-83-80) that was part of the Riverine 
Force in Vietnam.  In addition to claiming that he was 
subjected to random firefights and mortar- and rocket-
propelled grenade attacks in Vietnam's Delta Region, he 
asserts that he was "in the vicinity" when two members were 
killed in action.  The veteran has provided the names, dates, 
and locations pertaining to these deaths.  He also claims to 
have witnessed a member of his crew killing the occupants of 
a sampan, not knowing if the occupants were the enemy or 
civilians.

The record does not indicate that an attempt has been made to 
corroborate the veteran's alleged stressors through the 
appropriate means.  Thus, the veteran's claimed stressors 
must be verified before further action is taken.  

In addition, the October 2004 PTSD questionnaire states that 
the veteran has entered into counseling with Mental Health 
staff at the VAMC in Martinsburg.  In a VA nursing primary 
care note from the Martinsburg VAMC dated November 2005, it 
was noted that the veteran sees Dr. Mueller at the 
Martinsburg VAMC for mental health.  The claims file contain 
VA treatment records dated from March 2003 to November 2004, 
but does not contain any treatment records or notes that are 
authored by or pertain to sessions with Dr. Mueller.

Accordingly, the case is REMANDED for the following actions:

1.	The RO should request all treatment 
records pertaining to the veteran from 
the VA Medical Center in Martinsburg 
(including any treatment provided by 
Dr. Mueller) not previously obtained.  
All records obtained should be 
associated with the claims file.

2.	The RO should ask the veteran to 
provide more specific information 
regarding his reported stressful events 
during service in Vietnam.  This 
includes supporting details such as the 
specific locations, names of any 
individuals involved, and time frames 
during which the claimed incidents 
occurred (preferably, within no more 
than a 60-day time period for each 
claimed incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be denied.

3.	Any additional information obtained 
from the veteran concerning his alleged 
stressors, as well as relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors.

4.	After receiving a response from JSRRC, 
the RO should make a determination as 
to which (if any) stressors are 
corroborated, to include consideration 
as to whether the veteran was involved 
in combat.  If the RO determines that 
the veteran was involved in combat, 
then corroborative evidence is not 
required regarding any combat-related 
stressors.

5.	If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination 
to determine the nature and etiology of 
any psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated 
as verified, and that only the verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.

The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report.

All necessary tests should be 
conducted, and the examiner must rule 
in favor of or exclude a diagnosis of 
PTSD.  The examination report should 
contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.  The 
examiner should provide a complete 
rationale for any opinions provided.  
If the examiner diagnoses the veteran 
as having PTSD, then the examiner 
should indicate the verified 
stressor(s) underlying that diagnosis.  
The report of the psychiatric 
examination should be associated with 
the veteran's claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown 
may result in the denial of the 
original claim for service connection.

6.	Thereafter, the RO should readjudicate 
the claim for service connection for 
PTSD in light of the additional 
evidence obtained.  If this claim is 
not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case and give them an 
opportunity to respond to it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



